792 F.2d 133
Reuven MAIMON, a/k/a Raymond McMahon, Plaintiff-Appellant,v.Louie WAINWRIGHT and Raymond G. Massey, Defendants-Appellees.
No. 85-3555

Non-Argument Calendar.
United States Court of Appeals,Eleventh Circuit.
July 7, 1986.
Peter P. Sleasman, Fla. Institutional Legal Services, Gainesville, Fla., for plaintiff-appellant.
Jason Vail, Asst. Atty. Gen., Tallahassee, Fla., for defendants-appellees.
Appeal from the United States District Court for the Middle District of Florida.
Before GODBOLD, Chief Judge, HILL and ANDERSON, Circuit Judges.
PER CURIAM:


1
Appellant Maimon is a practitioner of the Lubavitch sect of Orthodox Judaism who is confined to a maximum security Florida state prison.  The grooming regulations of the Florida Department of Corrections, enacted pursuant to statute, require that inmates be clean shaven and that sideburns be unflared and no longer than the inmate's ear lobe.  Maimon filed this suit contending that this rule violates his free exercise of religion under the First Amendment because the tenets of his faith require that the male face not be shaved and that payehs or earlocks be maintained and allowed to grow freely.  It is not disputed that these are tenets of Maimon's faith and that his beliefs are sincerely held.  The district court denied relief.


2
This case is controlled by our decision in Shabazz v. Barnauska, 790 F.2d 1536 and Shabazz v. Williams, 790 F.2d 1536 (11th Cir.1986), decided by the same district court and affirmed by this court.  Shabazz, a Muslim, raised essentially the same arguments that are made by Maimon (particularly the argument that the state could take repeated photographs of inmates from time to time as they lengthened or shortened their hair and beards, and that this procedure presented a less restrictive alternative).  This court rejected them.


3
AFFIRMED.